EXHIBIT 10.52
January 21, 2011
Philippe Geyres
63 Rue Des Saints-Peres
75006 Paris
France
Dear Philippe,
We are pleased to make this contingent offer of employment to you with Trident
Microsystems, Inc. (“TMI”), in the position of Interim Chief Executive Officer
reporting to the Board of Directors (“Board”). You are currently employed by
Trident Digital Systems (UK) Ltd as Executive Director (“Executive Director”) on
terms set forth in an offer letter dated January 21, 2011 (the “Executive
Director Agreement”). As described below, we have requested that you seek a visa
to work in the United States, and under the provisions described below, we are
making you this contingent offer to become the Interim Chief Executive Officer
of TMI (“Interim CEO”).
The details of this offer, including the compensation package, are as follows:
1. TMI will file the appropriate documents and petition with U.S. Citizenship
and Immigration Services requesting H-1B work authorization for you. If such
petition is granted, we will assist you in applying for an H-1B visa(the “H-1B
Visa”). Upon your initial entry into the U.S. with the H-1B visa, (i) you will
become an employee of TMI with the title Interim Chief Executive Officer,
(ii) you agree that you will relocate temporarily to the United States and move
your principal place of business and place of employment to our office in
Sunnyvale, California and (iii) we will pay for, or reimburse you for,
reasonable local housing and rental car expenses. The Chairman of the
Compensation Committee will review and approve any housing arrangements in
advance.
2. If you are appointed Interim Chief Executive Officer of TMI, we will assume
the obligations under the Executive Director Agreement and such terms shall
become binding upon you and TMI, provided that all payments made thereunder
shall, after the date of such assumption, be made in U.S. dollars.
3. We will pay, or reimburse you for, reasonable legal fees incurred with
respect to the review of this letter and your visa application.
4. TMI will indemnify you for your activities as TMI’s Interim CEO as provided
under your current Indemnification Agreement with TMI.
To the extent you are subject to U.S. income taxation, for purposes of
compliance with Section 409A of the Internal Revenue Code, any reimbursement of
expenses to which you are entitled under this agreement will be paid in
accordance with TMI’s policy and in all events will (a) be paid no later than
the last day of the calendar year following the calendar year in which the
expense was incurred, (b) not affect or be affected by the amount of expenses
for which you are eligible for reimbursement in any other calendar year, and
(c) not be subject to liquidation or exchange for another benefit.
While you are employed under Executive Director Agreement, and if and after you
become TMI’s Interim CEO, you will continue as a member of the Board of
Directors, but will no longer be deemed independent and will step down from the
Audit Committee immediately. You will not receive compensation for your TMI
Board work while serving as Executive Director or as Interim CEO. After the
appointment of a new CEO of TMI, other than yourself,

9



--------------------------------------------------------------------------------



 



you will be expected to continue on the TMI Board and will be deemed independent
as soon as the regulatory requirements permit, from which time you will be
compensated according to the then current Board compensation policy.
Within three (3) days of the start of your employment by TMI, you will be
required to complete the following:
• Your employment with TMI is “at will”; it is for no specified term, and may be
terminated by you or TMI at any time, with or without cause or advance notice.
As a condition of your employment, you will be required to sign TMI’s standard
form of Employment, Proprietary Information and Invention Assignment Agreement.
• Provide acceptable documentation of proof of your eligibility to work in the
United States as required by the Immigration and Naturalization Act (I-9).
TMI is a dynamic, fast growing company whose success depends upon the
contributions of talented individuals such as you. Please acknowledge your
agreement to this contingent offer by signing below. Should you have any
questions or if you need additional information, please feel free to contact me.
Sincerely,

            /s/ Shirley Olerich       Shirley Olerich      Vice President, Human
Resources   

10



--------------------------------------------------------------------------------



 



         

Please indicate your acceptance of this contingent offer of employment by
countersigning below:

                  /s/ Philippe Geyres       Philippe Geyres   

Dated: January 21, 2011

11